—In an action, inter alia, to recover damages for breach of contract, the defendants, other than the defendants Moses Fried, Bernice Fried, and John Doe Nos. 1 through 10, appeal from an order of the Supreme Court, Nassau County (Lally, J.), dated July 2, 2009, which denied their motion to compel certain disclosure.
Ordered that the order is affirmed, with costs.
“The supervision of disclosure and the setting of reasonable terms and conditions therefor rests within the sound discretion of the trial court and, absent an improvident exercise of that discretion, its determination will not be disturbed” (Mattocks v White Motor Corp., 258 AD2d 628, 629 [1999] [citations omitted]; see Olexa v Jacobs, 36 AD3d 776, 777 [2007]; Ito v Dryvit Sys., 5 AD3d 735 [2004]; Kaplan v Herbstein, 175 AD2d 200 [1991]). Here, the record reveals that the Supreme Court providently exercised its discretion in denying the appellants’ motion. Skelos, J.P., Florio, Balkin, Belen and Austin, JJ, concur.